            Case 3:18-cv-00096-MK   Document 76    Filed 02/18/21    Page 1 of 1




                       UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                           FEB 17 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
ANDREW GUY MORET,                                 No.   20-35829

                   Plaintiff-Appellant,           D.C. No. 3:18-cv-00096-MK
                                                  District of Oregon,
  v.                                              Portland

PAT GARRETT; et al.,                              ORDER

                   Defendants-Appellees.

Before: W. FLETCHER, BERZON, and BYBEE, Circuit Judges.

       Appellant’s motion to construe this appeal as a petition for writ of

mandamus is denied (Docket Entry No. 9). Appellant’s petition for writ of

mandamus relating to the orders challenged in this interlocutory appeal was denied

in petition No. 20-73538.

       All other pending motions are denied as moot.

       No further filings will be entertained in this closed case.




MF/Pro Se
